Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corey J. Neil on April 6, 2022.

The application has been amended as follows: 

In claim 18, line 2, change the dependency of the claim from “18” to --14--.


The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of claims 1-13 is the inclusion in the claims of the limitations directed to the base element being configured to swivel between a storage position and a functional position and wherein when the wall element moves from the non-use position to the use position the base element swivels out of the storage position to the functional position to form a base of the stowage space.  The primary reason for the allowance of claims 14-19 is the inclusion in the claims of the limitations directed at least one sensor means configured to detect an object disposed in a region surrounding the wall element and generate a signal wherein adjustment of the wall element by means of the drive means is based on the signal.  The primary reason for the allowance of claim 20 is the inclusion in the claim of the limitations directed to adjusting the wall element based on receiving a signal from a sensor means indicative of an object detected by the sensor means and disposed in a region surrounding the wall element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
April 6, 2022